Exhibit 10.1

Execution Form

WAIVER AND EIGHTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This Waiver and Eighth Amendment to Amended and Restated Credit Agreement (this
“Amendment”) dated as of August 1, 2007 (the “Effective Date”), is by and among
PENN VIRGINIA CORPORATION, a Virginia corporation (the “Borrower”), the Lenders
(as defined in the Credit Agreement referred to below) party hereto, and
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Main Office
Chicago)) (the “Administrative Agent”).

R E C I T A L S:

WHEREAS, the Borrower, each Lender then a party thereto, the Administrative
Agent, the other agents party thereto, and the LC Issuer have heretofore entered
into that certain Amended and Restated Credit Agreement dated as of December 4,
2003, as amended by that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of December 29, 2004, and as amended by that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
December 15, 2005, and as amended by that certain Third Amendment to Amended and
Restated Credit Agreement dated as of April 14, 2006, and as amended by that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
August 25, 2006, and as amended by that certain Fifth Amendment to Amended and
Restated Credit Agreement dated as of November 1, 2006, and as amended by that
certain Sixth Amendment to Amended and Restated Credit Agreement dated as of
April 13, 2007, and as amended by that certain Seventh Amendment to Amended and
Restated Credit Agreement dated as of June 12, 2007, and as otherwise amended,
supplemented or modified from time to time prior to the Effective Date (the
“Credit Agreement”), pursuant to which the Lenders have agreed to make revolving
credit loans to, and participate in letters of credit issued for, the benefit of
the Borrower under the terms and provisions stated therein; and

WHEREAS, the Borrower has requested that the Lenders make certain modifications
to the Credit Agreement as more particularly set forth below, subject to the
terms and conditions set forth herein and in the Credit Agreement as amended
hereby; and

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement, each of the Lenders party hereto and the Administrative Agent have
agreed to enter into this Amendment in order to effectuate such amendments and
modifications to the Credit Agreement;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Credit
Agreement.

Section 2. Waiver of Section 6.1.9(i). Each of the Administrative Agent, the
LC Issuer and each Lender party hereto hereby agrees to waive and suspend from
the Effective Date until December 15, 2007, compliance by the Borrower and its
Restricted Subsidiaries with



--------------------------------------------------------------------------------

Section 6.1.9(i) of the Credit Agreement, which requires that the Borrower
shall, or shall cause its Restricted Subsidiaries to, maintain Mortgages on Oil
and Gas Properties having an aggregate value such that, after giving effect to
all such Mortgages, the Mortgaged Properties will represent at least the lesser
of (i) 75% of the total value of the Oil and Gas Properties evaluated in the
most recent Reserve Report and included in the Borrowing Base after giving
effect to exploration and production activities, acquisitions, dispositions and
production or (ii) 125% of the Aggregate Commitment.

Section 3. Amendments to Credit Agreement. The Credit Agreement is hereby
amended by deleting the existing Commitment Schedule to the Credit Agreement and
inserting in its place the schedule of commitments set forth in Annex 1 attached
to this Amendment as the new Commitment Schedule to the Credit Agreement.

Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Administrative
Agent, the LC Issuer and each of the Lenders.

(b) Notes. The Administrative Agent shall have received a Note on behalf each
Lender that has requested a Note pursuant to Section 2.13 of the Credit
Agreement payable to the order of each such requesting Lender.

(c) Legal Opinions. The Administrative Agent shall have received the written
legal opinion of (i) Nancy M. Snyder, Esq., as general counsel to Borrower and
the Guarantors, and (ii) Vinson & Elkins L.L.P., as special counsel to Borrower
and the Guarantors, each of which shall be addressed to the Administrative
Agent, the LC Issuer and the Lenders and shall be in form and substance
satisfactory to the Administrative Agent.

(d) Other Conditions. The Borrower shall have confirmed and acknowledged to the
Administrative Agent, the LC Issuer and the Lenders, and by its execution and
delivery of this Amendment the Borrower does hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties made by the
Borrower or any other Loan Party contained in the Credit Agreement and in the
other Loan Documents are true and correct on and as of the date hereof in all
material respects as though made as of the date hereof; and (iv) no Default or
Unmatured Default exists under the Credit Agreement or any of the other Loan
Documents.

 

Page 2



--------------------------------------------------------------------------------

Section 5. Fees Payable to Lenders. Concurrently with the effectiveness of this
Amendment, the Borrower shall pay to the Administrative Agent for the account of
each Lender, a fee equal to 0.15% of the positive difference, if any, of
(a) such Lender’s Commitment after giving effect to this Amendment minus
(b) such Lender’s Commitment immediately prior to the effectiveness of this
Amendment.

Section 6. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

Section 7. Consent to Amend Mortgages. By executing this Amendment, each Lender
party hereto hereby consents to the Administrative Agent and, as applicable, PVA
Oil & Gas or PVA Texas, as mortgagor, executing, delivering and filing of record
in each appropriate jurisdiction, one or more amendments to each Mortgage to
which PVA Oil & Gas or PVA Texas, as applicable, is a party for the purpose of
increasing the maximum stated amount of the indebtedness secured by such
Mortgage. Notwithstanding the foregoing consent, nothing herein shall obligate
the Administrative Agent, PVA Oil & Gas or PVA Texas to amend the Mortgages as
set forth above.

Section 8. Expenses. The Borrower agrees to pay on demand all expenses set forth
in Section 9.6 of the Credit Agreement.

Section 9. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Lenders under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents; (c) this Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 10. Severability. Any provisions of this Amendment held by court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

 

Page 3



--------------------------------------------------------------------------------

Section 11. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF LAW),
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

Section 12. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the LC Issuer, the Lenders and the Borrower
and their respective successors and assigns.

Section 13. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

Section 14. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 15. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Page 4



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

PENN VIRGINIA CORPORATION,

as Borrower

By:  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:  

Executive Vice President and

Chief Financial Officer

ADMINISTRATIVE AGENT AND LENDERS

JPMORGAN CHASE BANK, N.A. (successor by

merger to Bank One, N.A. (Main Office Chicago)),

as Administrative Agent and as a Lender

By:  

/s/ Jo Linda Papadakis

Name:   Jo Linda Papadakis Title:   Vice President

WACHOVIA BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Dwight Battle

Name:   Dwight Battle Title:   Vice President ROYAL BANK OF CANADA, as a Lender
By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory

 

S - 1



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Douglas R. Liftman

Name:   Douglas R. Liftman Title:   Managing Director and By:  

/s/ Betsy Jocher

Name:   Betsy Jocher Title:   Director

BANK OF AMERICA, N.A., successor by merger

to Fleet National Bank, as a Lender

By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Vice President

COMERICA BANK,

as a Lender

By:  

/s/ Huma Manal

Name:   Huma Manal Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Richard C. Munsick

Name:   Richard C. Munsick Title:   Senior Vice President

 

S - 2



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as a Lender By:  

/s/ Michele Jones

Name:   Michele Jones Title:   Senior Vice President and By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director

MIZUHO CORPORATE BANK, LTD.,

as a Lender

By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Deputy General Manager

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Reed V. Thompson

Name:   Reed V. Thompson Title:   Senior Vice President

 

S - 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Waiver and Eighth Amendment to Amended and Restated
Credit Agreement dated as of August 1, 2007 (the “Eighth Amendment”),
(ii) acknowledges and agrees that its consent is not required for the
effectiveness of the Eighth Amendment, (iii) ratifies and acknowledges its
respective Obligations under each Loan Document to which it is a party, and
(iv) represents and warrants that (a) no Default or Unmatured Default has
occurred and is continuing, (b) it is in full compliance with all covenants and
agreements pertaining to it in the Loan Documents, and (c) it has reviewed a
copy of the Eighth Amendment.

 

PENN VIRGINIA HOLDING CORP., a Delaware corporation PENN VIRGINIA OIL & GAS
CORPORATION, a Virginia corporation

PENN VIRGINIA OIL & GAS GP LLC,

a Delaware limited liability company

PENN VIRGINIA OIL & GAS LP LLC,

a Delaware limited liability company

PENN VIRGINIA MC CORPORATION,

a Delaware corporation

PENN VIRGINIA MC ENERGY L.L.C., a

Delaware limited liability company

PENN VIRGINIA MC OPERATING

COMPANY L.L.C., a Delaware limited liability

company

PENN VIRGINIA OIL & GAS, L.P.,

a Texas limited partnership

  By Penn Virginia Oil & Gas GP LLC,   a Delaware limited liability company, as
its   general partner By  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:   Vice President and Chief Financial Officer

 

S - 4



--------------------------------------------------------------------------------

ANNEX 1

COMMITMENT SCHEDULE

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 60,187,500.00

Wachovia Bank, National Association

   $ 60,187,500.00

Royal Bank of Canada

   $ 47,812,500.00

BNP Paribas

   $ 47,812,500.00

Bank of America, N.A.

   $ 47,812,500.00

Comerica Bank

   $ 37,237,500.00

PNC Bank, National Association

   $ 37,237,500.00

Fortis Capital Corp.

   $ 37,237,500.00

Mizuho Corporate Bank, Ltd.

   $ 37,237,500.00

Wells Fargo Bank, National Association

   $ 37,237,500.00       

Total:

   $ 450,000,000.00       

 

Annex 1